Chase, Cn. J.
delivered the opinion of the Court. Ira this case the court are of opinion, that the court below erred by refusing to give the direction stated in the first bill of exceptions, there being no evidence to prove the handwriting of John Cretin, one of the endorsers. The court do not decide on any other points of law arising on the facts stated in that bill of exceptions.
The court are also of opinion, that the court below erred in refusing to permit Thomas Bailey to prove the facts stated in the second bill of exceptions, as he had no interest in the event of the suit.
JUDGMENT REVERSED, AND PROCEDENDO AWARDED.